Citation Nr: 1315715	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral eye disorder.

2. Entitlement to service connection for a lumbar spine disorder. 

3. Entitlement to service connection for type II diabetes mellitus.

4. Entitlement to service connection for bilateral leg ulcers, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to December 1954 with the U.S. Marine Corps; and from November 1956 to November 1959 with the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, April 2006, and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

The Board remanded this case in May 2010 and April 2012 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was previously on appeal and remanded by the Board in April 2012.  This claim was subsequently granted in a March 2013 rating decision.  The Veteran has not appealed the effective date of service connection or the evaluation assigned this disorder.  Accordingly, this claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In an April 2013 written statement, the Veteran expressed his satisfaction with the granted service connection claim for a psychiatric disorder and his wish to withdraw the remaining claims on appeal.  Thus, this appeal will be dismissed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran clearly expressed his wish to withdraw this appeal in an April 2013 written statement that includes his name and claim number.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2013 written statement, the Veteran expressed his wish to withdraw any remaining claims on appeal.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  

The Veteran's April 2013 appeal withdrawal is in a written statement which includes his name, claim number, and clearly expresses his wish to withdraw this appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on these claims.  Thus, the criteria for withdrawal of an appeal have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.   


ORDER

Entitlement to service connection for a bilateral eye disorder is dismissed. 

Entitlement to service connection for a lumbar spine disorder is dismissed. 

Entitlement to service connection for type II diabetes mellitus is dismissed. 

Entitlement to service connection for bilateral leg ulcers, to include as secondary to type II diabetes mellitus is dismissed. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


